DETAILED ACTION

Claims 1, 2, 11, and 12 have been amended. Claims 1-20 remain pending in the application.
Claims 1 and 11 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the claims have overcome each and every objection and 101 abstract idea rejections previously set forth in the Non-Final Office Action. As a result, each and every objection and 101 abstract idea rejections have been withdrawn. 

Applicant's arguments regarding 35 USC § 103 rejections with respect to amended claims have been fully considered but in moot in view of new ground of rejection.

Anderson US 20110264402 A1 is introduced in view of new ground of rejection. The teachings of Nelaturi, Xavier, Shalton, Zhang and Leighton as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Independent claims 1 and 14 have been amended to further specify:
use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and repetitively transitions to successive states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic, wherein each of the initial state and successive states describe a negative volume of the part, 
and wherein the heuristic is based on an aggregate cost associated with the chosen actions and the negative volume that remains after subtracting the maximal sub-volume for the action chosen. 

Nelaturi teaches use the maximal set of translations to navigate through a search space guided by a heuristic, the heuristic is based on the negative volume that remains after subtracting the maximal sub-volume for the action chosen ([0028] [0040] and claim 1, search space of the maximal set of translations is created and followed by search algorithms to navigate the search space and identify a set of candidate process plans guided by a heuristic of keeping the negative volume remains after subtracting the maximal sub-volume for each of the action chosen to a specified tolerance).
Nelaturi does not explicitly further teach the search space is hierarchically-structured, and repetitively transitions to successive states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic, wherein each of the initial state and successive states describe a negative volume of the part, and wherein the heuristic is also based on an aggregate cost associated with the chosen actions.
Xavier, in the same field of endeavor, teaches use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and repetitively transitions to successive states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic based on cost associated with the chosen actions (col 5 lines 9-41, and col 6 lines 17-35, Examiner notes that Xavier relates to the field of modeling interactions among entities having geometry, specifically for interference and collision detection and distance computation. Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH) representations of the bodies is performed at each step recursively: transitioning from a first node – first state to the next second node – successive states, based on comparison of minimum distance – guided by a heuristic based cost associated with the chosen actions;  col 6 lines 35-42, the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other), wherein each of the initial state and successive states describe a negative volume of the part, each of the actions is associated with one of the orientations of the at least one CNC machining tool  and the maximal machinable sub-volume removable in that orientation  (col 7 lines 20-38, the motion of the moving body can begin at a position and orientation other than the body's canonical position and orientation. The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, the clearance between the two bodies are determined at each iteration until the clearance become zero).
In addition, Xavier teaches the heuristic is based on the negative volume that remains after subtracting the maximal sub-volume for the action chosen (The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, the minimum clearance is returned – the minimum negative volume remains, the clearance between the two bodies are determined at each iteration until the clearance become zero – the negative volume remains becomes zero).
Anderson teaches the heuristic is based on an aggregate cost associated with the chosen actions and the negative volume that remains after subtracting the maximal sub-volume for the action chosen ([0021] [0025] [0036] [0037] machining planning based on searching machining path guided by heuristic based on overall coat of combination of actions -aggregate cost associated with a group of chosen actions and cost associated with each action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi (directed to manufacturing parts from raw materials using CNC with process plans that are identified by search algorithms that traverse through the search space) to incorporate the teachings of Xavier ( directed to using hierarchical search of bounding volumes in the field of modeling interactions among entities having geometry) and Anderson (directed to using heuristic based on aggregated cost of combination actions and cost of each actions for machining path planning) and arrived at a system for computer numerical control tool without undercut features operations planning with the aid of a digital computer that navigates through a hierarchical-structured search space guided by the heuristic mentioned above and creates a plan using the result of the navigation, wherein the tool performs machining operations by removing maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part. One of ordinary skill in the art would have been motivated to make such a combination because the speed and accuracy is increased when using a hierarchical searching, (Xavier, col 2 line 33 - col 3 line 22).

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Objections

Claims 1-10 and 12-20are objected to because of the following informalities:

Claims 1 recite “obtaining parameters …” has a typo, should be “obtain parameters …”.

Claims 2 and 12 recite “a plurality of points”, should be “each of a plurality of points “.

Claims 2-10 recite “A system” has a typo, should be “The system”.

Claims 12-20 recite “A method” has a typo, should be “The method”.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2, in view of Nelaturi US 20140163720 A1.
	
Regarding instant claim 1, claim 1 of US 10564626 B2 and Nelaturi teach the claim limitations, as shown in the following table:
Instant Application
US 10564626 B2
1.(currently amended) A system for computer numerical control (CNC) tool without undercut features operations planning with the aid of a digital computer, comprising:
Claim 1 system for planning of computer numerical control(CNC) machining operations with the aid of a digital computer, comprising:Nelaturi teaches without undercut features
a computer comprising a processor, memory and storage, the computer configured to:
a storage device, a processor and memory within which code for execution by the processor is stored
obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part  to be manufactured;
a geometric model of a part to be machined, the geometric model defining surfaces of the part;
obtain parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool  is able to longitudinally traverse a rotating cutting edge and cut material from a raw stock of the part;
parameters for a plurality of CNC machining tools, the parameters for each CNC machining tool comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge;Nelaturi teaches does not possess undercut features when viewed along that tool's spin axis and cut material from a raw stock of the part.
obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool  where the CNC machining tool's orientation  will avoid collisions between the rotating cutting edge and the surfaces of the part  and a maximal sub- volume of material removable from the part by the at least one tool  in the CNC machining tool's orientation  for the translation;
a maximal set of translations for each of the CNC machining tools, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub-volume of material removable from the part by the CNC machining tool in the CNC machining tool's orientation for the translation;
use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and repetitively transitions to successive states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic, wherein each of the initial state and successive states describe a negative volume of the part, each of the actions is associated with one of the orientations of the at least one CNC machining tool  and the maximal machinable sub-volume removable  in that orientation, and wherein the heuristic is based on an aggregate cost associated with the chosen actions  and the negative volume that remains after subtracting the maximal sub-volume for the action chosen;
a set of states, each state identifying one of the CNC machining tools, one of the orientations of the CNC machining tool, and each of the states describing a negative volume of the part, with one of the states representing an initial state;
a set of actions, each action identifying one of the CNC machining tools, one of the orientations of the CNC machining tool, and each of the actions describing the maximal sub-volume of material removable from the negative volume of the part inone of the states by the CNC machining tool in theCNC machining tool's orientation; and
a transition module configured to repetitively transition, starting at the initial state, from one of the states to another of the states until a goal condition is met by choosing one of the actions as guided by a heuristic that is based on an aggregate cost associated with the chosen actions and the negative volume that remains after subtracting the maximal sub-volume for the action chosen;

create a plan for creating the part via actions of the at least one CNC machining tool using a result of the navigation; and the at least one CNC machining tool configured to perform machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part.
a process planner configured to form a process plan comprising each of the actions chosen when the negative volume that remains is minimal; 

a process planner configured to form a process plan comprising each of the actions chosen when the negative volume that remains is minimal;
a programming module configured to program at least one of the CNC machining tools with the process plan downloaded and comprising machining operations by the CNC machining tool based on the process plan; and
the at least one CNC machining tool configured to operate per the machining operations in the downloaded process plans by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part.


Nelaturi further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2, in view of Nelaturi based on obviousness analysis.

Regarding claims 2-5, Nelaturi further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2, in view of Nelaturi based on obviousness analysis.

Regarding claims 6, 8 and 10, claims 7, 8 and 11 of US 10564626 B2 teach the additional claim elements, respectively, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2, in view of Nelaturi based on obviousness analysis.

Regarding claims 11-16, 18 and 20, claims 1, 7-8 and 11 of US 10564626 B2 and Nelaturi together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2 in view of Nelaturi as applied to claims 1-6, 8, 10-16 and 18 above, further in view of Shalton US 20060184655 A1.

Regarding claims 7 and 17, Shalton further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2 in view of Nelaturi as applied to claims 1-6, 8, 10-16 and 18 above, further in view of Shalton based on obviousness analysis.

Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2 in view of Nelaturi as applied to claims 1-6, 8, 10-16 and 18 above, further in view of Leighton “Faster Optimal and Suboptimal Hierarchical Search”.

Regarding claims 9 and 19, Leighton further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of US 10564626 B2 in view of Nelaturi as applied to claims 1-6, 8, 10-16 and 18 above, further in view of Leighton based on obviousness analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recites “a part to be manufactured” in line 7. The relationship between “a part to be manufactured” in line 7 and “a part to be machined” in line 6 is not clear. For examination purpose, “a part to be manufactured” will be construed as “the part to be machined”.

Claims 1 and 11 “that tool's spin axis” in line 9. The relationship between “that tool” in line 9 and “at least one CNC machining tool” in line 8 is not clear. For examination purpose, “that tool's spin axis” will be construed as “spin axis of the at least one CNC machining tool”.

Claims 1 and 11 recites “the CNC machining tool” in lines 10-11. The relationship between “the CNC machining tool” and “at least one CNC machining tool” in line 8 is not clear. For examination purpose, “the CNC machining tool” will be construed as “the at least one CNC machining tool”.

Claims 1 and 11 recites “one of the orientations of the CNC machining tool” in lines 14-15 and lines 25-26. The relationship between “the CNC machining tool” and “at least one CNC machining tool” in line 8 is not clear. For examination purpose, “one of the orientations of the CNC machining tool” will be construed as “one of the orientations”.

Claims 1 and 11 recites “the CNC machining tool's orientation” in lines 15 and 17-18. The relationship between “the CNC machining tool's orientation” and “one of the orientations” in line 14 is not clear. For examination purpose, “the CNC machining tool's orientation” will be construed as “the one of the orientations”.

Claims 1 and 11 recites “the rotating cutting edge” in line 16 that lacks antecedent. For examination purpose, “the rotating cutting edge” will be construed as “a rotating cutting edge”.

Claims 1 and 11 recites “the at least one tool” in line 17 that lacks antecedent. For examination purpose, “the at least one tool” will be construed as “the at least one CNC machining tool”.

Claims 1 and 11 recites “that orientation” in lines 25-26. The relationship between “that orientation” and “one of the orientations” in line 14 is not clear. For examination purpose, “that orientation” will be construed as “the one of the orientations”.

Claims 1 and 11 recite “the chosen actions” lacks antecedent. For examination purpose, “the chosen actions” will be construed as “a group of chosen actions”.

Claims 1 and 11 recite “the action chosen”. It is not clear which the action is referred to. For examination purpose, “the action chosen” will be construed as “each of the actions chosen”.

Claim 2 and 12 recite “the tool” lacks antecedent. For examination purpose, “the tool” will be construed as “the at least one CNC machining tool”.

Claim 2 and 12 recite “a maximal volume machinable”. The relationship between “a maximal volume machinable” and “the maximal machinable sub-volume” in claim 1 is not clear. For examination purpose, “a maximal volume machinable” will be construed as “the maximal machinable sub-volume”.

Claim 2, 5, 12 and 15 recite “the maximal machinable volume”. The relationship between “the maximal machinable volume” and “the maximal machinable sub-volume” in claim 1 is not clear. For examination purpose, “the maximal machinable volume” will be construed as “the maximal machinable sub-volume”.

Regarding dependent Claims 2-10 and 12-20, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi US 20140163720 A1 in view of Xavier US 7996197 B11 and Anderson.

Regarding claim 1, Nelaturi teaches A system for computer numerical control (CNC) tool without undercut features operations planning with the aid of a digital computer ([0003] manufacturing parts from raw materials using computer numerical control (CNC) machining instructions digitally using computer-aided manufacturing; [0030] and [0042] process planning for tools where the tool geometry does not possess undercut features), comprising: 
a computer comprising a processor, memory and storage, the computer configured to ([0027] computer including component conventionally found in general purpose programmable computing devices, such as a central processing unit, non-volatile storage, memory to execute the functions of the invention);
obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured ([0012] and [0028] accessing a geometric model of a part defining surfaces of the part for manufacturing); 
obtain parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw stock of the part ([0012] and [0028] parameters for a milling tool are retrieved that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge; [0030], [0042] and [0056] tool geometry does not possess undercut features and the leading surface of an under-cut-free tool is the visible portion of the tool when viewed in the -Z direction); 
obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub- volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation ([0011] and [0045] a maximal set of translations of the tool that avoids collisions between the rotating cutting edge and the surfaces of the part is computed. A largest space of the maximal set of the translations of the tool outside of the surfaces of the part, which is machinable by the tool, is determined. An intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph]);
use the maximal set of translations to navigate through a search space guided by a heuristic, the heuristic is based on the negative volume that remains after subtracting the maximal sub-volume for the action chosen ([0028] [0040] and claim 1, search space of the maximal set of translations is created and followed by search algorithms to navigate the search space and identify a set of candidate process plans guided by a heuristic of keeping the negative volume remains after subtracting the maximal sub-volume for each of the action chosen to a specified tolerance); and
 create a plan for creating the part via actions of the at least one CNC machining tool using a result of the navigation ([0012] process plans that include machining operations by the tool are determined as conditioned upon the part being manufacturable; [0028] the process plans are identified by search algorithms that traverse through the search space); and
the at least one CNC machining tool configured to perform machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part ([0010] each translation includes an orientation of the tool and a volume removable by the translation. An intersection of the translations within the maximal set is computed. A union of the removal volumes for the intersecting translations is taken. Process plans that include machining operations by the tool are determined, as conditioned upon the union substantially equaling the negative volume of the part; [0012] a heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created).
Nelaturi does not explicitly further teach use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and repetitively transitions to successive  states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic, wherein each of the initial state and successive states describe a negative volume of the part, each of the actions is associated with one of the orientations of the at least one CNC machining tool  and the maximal machinable sub-volume removable in that orientation, and wherein the heuristic is based on an aggregate cost associated with the chosen actions.
Xavier, in the same field of endeavor, teaches:
use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and repetitively transitions to successive states until a goal condition is met by choosing one of a plurality of actions guided by a heuristic based on cost associated with the chosen actions (col 5 lines 9-41, and col 6 lines 17-35, Examiner notes that Xavier relates to the field of modeling interactions among entities having geometry, specifically for interference and collision detection and distance computation. Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH) representations of the bodies is performed at each step recursively: transitioning from a first node – first state to the next second node – successive states, based on comparison of minimum distance – guided by a heuristic based cost associated with the chosen actions;  col 6 lines 35-42, the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other), 
wherein each of the initial state and successive states describe a negative volume of the part, each of the actions is associated with one of the orientations of the at least one CNC machining tool and the maximal machinable sub-volume removable in that orientation (col 7 lines 20-38, the motion of the moving body can begin at a position and orientation other than the body's canonical position and orientation. The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, the clearance between the two bodies are determined at each iteration until the clearance become zero).
In addition, Xavier teaches the heuristic is based on the negative volume that remains after subtracting the maximal sub-volume for the action chosen (col 7 lines 20-38 the method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, the minimum clearance is returned – the minimum negative volume remains, the clearance between the two bodies are determined at each iteration until the clearance become zero – the negative volume remains becomes zero).
Anderson teaches the heuristic is based on an aggregate cost associated with the chosen actions and the negative volume that remains after subtracting the maximal sub-volume for the action chosen ([0021] [0025] [0036] [0037] machining planning based on searching machining path guided by heuristic based on overall coat of combination of actions -aggregate cost associated with a group of chosen actions and cost associated with each action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi (directed to manufacturing parts from raw materials using CNC with process plans that are identified by search algorithms that traverse through the search space) to incorporate the teachings of Xavier ( directed to using hierarchical search of bounding volumes in the field of modeling interactions among entities having geometry) and Anderson (directed to using heuristic based on aggregated cost of combination actions and cost of each actions for machining path planning) and arrived at a system for computer numerical control tool without undercut features operations planning with the aid of a digital computer that navigates through a hierarchical-structured search space guided by the heuristic mention above and creates a plan using the result of the navigation, wherein the tool performs machining operations by removing maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part. One of ordinary skill in the art would have been motivated to make such a combination because the speed and accuracy is increased when using a hierarchical searching, (Xavier, col 2 line 33 - col 3 line 22).
Nelaturi teaches:
[0003] …, digitally-automated milling machines can be programmed to manufacture parts from raw materials using computer numerical control (CNC) machining instructions, which are typically generated through computer-aided manufacturing (CAM) software based on user-driven inputs combined with automated post-planning process validation. The part is digitally represented through an electronically-stored model output from a computer-aided design (CAD) program, and the CAM software uses the part's digital model, along with a model of the manufacturing setup, including the machining tools, to create the set of machining instructions.
[0030] ..., in special cases where the tool geometry does not possess undercut features, algorithms implemented through dimensional reduction and visibility analysis provide significant speedup and resolution as compared to convolution algorithms.

    PNG
    media_image1.png
    422
    209
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    471
    327
    media_image2.png
    Greyscale

[0042] During manufacturability analysis, advanced geometric reasoning at the part level is combined with a model of the manufacturing setup, particularly the tools used to machine each part, to determine whether the part is manufacturable. FIG. 7 is a flow diagram showing a routine 50 for evaluating manufacturability for use in the method 40 of FIG. 6. Each tool in the library is evaluated (steps 51-57) as follows …. Where the tool geometry does not possess undercut features (step 53), algorithms implemented through dimensional reduction and visibility analysis can be performed (step 56), as further described infra with reference to FIG. 9, in lieu of the convolution algorithms performed when collecting the maximal machinable volumes. Finally, manufacturability is determined (step 55) based on the collected maximal machinable volumes or visibility analysis, as applicable. Processing continues with each tool in the library (step 57).
[0027] …. The server 22 is operatively coupled to a storage device 24, within which is stored models of designed parts 25, such as represented using voxels or similar volumetric units, and a library of machining tools 26. Both the server 22 and personal computer 27 include components conventionally found in general purpose programmable computing devices, such as a central processing unit, memory, input/output ports, network interfaces, and non-volatile storage, although other components are possible.
[0012] A further embodiment provides a computer-implemented system and method for analyzing machined part manufacturability through dimensional reduction and visibility analysis. Parameters for a milling tool are retrieved that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge. A model of a part defining surfaces of the part is accessed, wherein the part lacks undercut features. Non-colliding transformations of the tool are determined. A heightmap of the part orthographically to an approach of the tool relative to the surfaces of the part is computed from an origin of the tool. A heightmap of the tool centered on the tool's origin and looking towards a direction moving away from the surfaces of the part is computed. A heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created. Upon identifying a collision between the taking an intersection of the tool with the surfaces of the part for each point in the heightmap of the tool, a translation of the tool by a penetration depth of the tool in the direction moving away from the surfaces of the part is generated. Manufacturability of the part is evaluated based upon whether a union of the non-colliding transformations of the tool substantially equals a negative volume of the part. Process plans that include machining operations by the tool are determined as conditioned upon the part being manufacturable.
[0028] …. The geometric reasoning algorithms use tooling information from the library 26 to construct a search space of maximal machinable volumes from the part stock for each tool orientation, followed by search algorithms that traverse this space and identify a set of candidate process plans, …
[0042] …. Where the tool geometry does not possess undercut features (step 53), algorithms implemented through dimensional reduction and visibility analysis can be performed (step 56), as further described infra with reference to FIG. 9, in lieu of the convolution algorithms performed when collecting the maximal machinable volumes. Finally, manufacturability is determined (step 55) based on the collected maximal machinable volumes or visibility analysis, as applicable. Processing continues with each tool in the library (step 57).
[0011] A further embodiment provides a computer-implemented system and method for analyzing machined part manufacturability through convolution. Parameters for a milling tool are retrieved that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge. A model of a part defining surfaces of the part is accessed. A maximal machinable volume of the part for each of the orientations of the tool is determined. A maximal set of translations of the tool that avoids collisions between the rotating cutting edge and the surfaces of the part is computed. A largest space of the maximal set of the translations of the tool outside of the surfaces of the part, which is machinable by the tool, is determined. An intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part. Process plans that include machining operations by the tool are determined as conditioned upon the part being manufacturable. 
[0040] Initially, a model of the manufacturing setup, including a library of the tools to be used to machine the designed part, as well as knowledge of the part as designed, are respectively retrieved (steps 41 and 42). The library stores information on each type of milling tool, including the orientations and positions in which the tool can operate. Spatial planning is then broadly distinguished into two serial stages: initial geometric reasoning that determines part manufacturability in terms of volume smachined by each tool in the library (step 43), as further described infra with reference to FIG. 7, followed by search algorithms that generate plans defined in terms of sequences of removal volumes (step 45), provided that the part is manufacturable (step 44). The removal volume is the volume created by sweeping the tool over the surface of the designed part. The part is manufacturable by the tool provided that the union of the maximal machinable volumes equals the part negative, as further described infra with reference to FIG. 8. In a further embodiment, the part is manufacturable by the tool provided that the sweep of the tool by the union of the non-colliding transformations of the tool equals the part negative, as further described infra with reference to FIG. 10. In still further embodiments, the union of maximal machinable volumes or non-colliding transformations, as appropriate, could be a union of all or a subset of all maximal machinable volumes or non-colliding transformations. As well, the union of maximal machinable volumes or non-colliding transformations could equal the part negative up to a specified tolerance, …
Claim 1. A computer-implemented method for generating process plans for a machined part through evaluation of removal volumes, comprising: retrieving parameters for a milling tool comprising a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge; accessing a model of a part defining surfaces of the part; retrieving a maximal set of translations for the tool that avoids collisions between the rotating cutting edge and the surfaces of the part, each translation comprising an orientation of the tool and a volume removable by the translation; computing an intersection of the translations within the maximal set and taking a union of the removal volumes for the intersecting translations; and determining process plans comprising machining operations by the tool as conditioned upon the union substantially equaling the negative volume of the part.
[0010] … generating process plans for a machined part through evaluation of removal volumes. Parameters for a milling tool that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge are retrieved. A model of a part defining surfaces of the part is accessed. A maximal set of translations for the tool that avoids collisions between the rotating cutting edge and the surfaces of the part is retrieved. Each translation includes an orientation of the tool and a volume removable by the translation. An intersection of the translations within the maximal set is computed. A union of the removal volumes for the intersecting translations is taken. Process plans that include machining operations by the tool are determined, as conditioned upon the union substantially equaling the negative volume of the part.
Xavier teaches:
col 5 lines 9-41
The term "virtually swept" as used herein refers to methods for determining distances between bodies without necessarily computing the vertices of representations of the volumes swept by the bodies. "Conservatively" means that the approximate distance determined by the method will never be smaller than the actual minimum distances between the bodies under motion. The method further uses an adaptation of hierarchical search of the bounding volume hierarchical representations of the bodies, for overall efficiency while maintaining correctness.
…
The method uses the BVH representations, mappings, inverse mappings, a hierarchical search, and re-computations of a direction vector to determine a first convex geometric primitive component from the first body (i.e. a first node) and second convex geometric primitive component from the second body (i.e. a second node) such that the clearance between the convex hull of the volume virtually swept by the first convex primitive under the motion of the first body (i.e. first node-swept volume) and the convex hull of the volume virtually swept by the second convex primitive under the motion of the second body (i.e. second node-swept volume) conservatively approximates the minimum clearance between the two bodies under their respective motions.
col 6 lines 17-42
at each step of the recursive hierarchical minimum-distance search, instead of simply computing the distance between a node from the BVH representation of the first body and a node from the BVH representation of the second body, the method computes the distance between the convex hulls of the volumes virtually swept by a node from the BVH representation of the first body under its motion (i.e. a first node-swept volume) and a node from the BVH representation of the second body under its motion (i.e. a second node-swept volume). Based on a comparison of this distance with the minimum distance found so far (i.e. in previous steps of the hierarchal minimum-distance search) between convex hulls of virtually swept volumes of convex geometric primitives that comprise the first body and convex hulls of virtually swept volumes of convex geometric primitives that comprise the second body, the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other. The pair of convex primitive components with the distance between the convex hulls of their virtually swept volumes that is the minimum of those found when the minimum distance search terminates is the pair of witness primitives.
col 7 lines 20-38
… The motion of the moving body can begin at a position and orientation other than the body's canonical position and orientation. The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body and the convex primitive from the stationary body conservatively approximates the clearance (i.e. returns a minimum clearance) between the two bodies under their respective motions. Such a pair of convex primitive components from the respective bodies and having this property is known as a pair of witness primitives. The method either determines that the clearance between the stationary witness primitive and the convex hull of the virtually swept volume of the moving witness primitive is zero, …
Anderson teaches:
[0021] The device could be a tool for machining the artefact. For instance, the tool could be a drilling, milling or grinding tool.
[0025] …, the interaction path can comprise the path a tool takes during a machining operation whilst it is machining (e.g. cutting, grinding or milling) the artefact.
[0036] The method can comprise for each of a plurality of points along the interaction path determining a plurality of relative orientations between the device and artefact. The method can further comprise for each of a plurality of points along the interaction path selecting collision free orientations only. The method can further comprise selecting from collision free orientations those orientations which comply with one or more other optimisation criteria. The method can comprise determining the cost associated with the movement between a pair of points along the interaction path. The, cost could depend on the relative orientation of the device and artefact at the pair of points. Accordingly, the method can comprise determining the cost of movement between a pair of points having a first orientation combination. The method can further comprise determining the cost of movement between the same pair of points having a second orientation combination. … The method can comprise selecting the orientation combination having the lowest cost.
[0037] This method can comprise determining the cost for a plurality of pairs of points along the interaction path. The method can comprise selecting those orientations in which the total cost along the interaction path complies with predetermined criteria. The predetermined criteria could be selecting the interaction path having the minimum cost.
[0038] As will be understood, the cost of movement can be a value which represents a property of the movement between the two points. For instance, the property could be speed. The property could be time. The property could be distance. The property could be acceleration…. Optionally, the cost property could be input by a user.

Regarding claim 2, Nelaturi further teaches: 
determine a maximum collision-free translation of the tool along the spin axis for a plurality of points on a camera plane located at infinity (Nelaturi teaches computing maximum non-colliding transformation of the tool pinning about the Z-axis, paragraphs [0012], [0040], and [0056]); represent the maximum collision-free translations as a height map of the part (Nelaturi teaches a heightmap of the part orthographically to an approach of the tool relative to the surf aces of the part is computed from an origin of the tool. A heightmap of the tool centered on the tool's origin and looking towards a direction moving away from the surfaces of the part is computed, paragraph [0012]); dilate the height map of the part by a height map of the tool to obtain a height map of a sweep of the tool (Nelaturi teaches a heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created, paragraph [0012]. Dilation generalizes the usual notions of one parameter sweeps, paragraph [0031]); and determine a maximal volume machinable for the part using the sweep, wherein the maximal machinable volume is used to navigate through the search space (Nelaturi teaches an intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph [00ll] and [0045]. The process plans are identified by search algorithms that traverse through the search space, paragraph [0028]).

Regarding claim 3, Nelaturi further teaches: 
the part height map is implemented using a z-buffer hidden surface removal with orthographic projection (Nelaturi teaches visibility is implicitly encoded in terms of height maps, paragraph [0054]. Visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surface. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection, paragraph [0055]). 

Regarding claim 4, Nelaturi further teaches: 
determine a surface of the part visible from a vantage point of the tool using a z-buffer algorithm (Nelaturi teaches visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surf ace. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection., paragraph [0055]); and translate away from the visible surface of the part by a maximum penetration depth to determine one of the maximum collision-free translations (Nelaturi teaches a translation of the tool by a maximum penetration depth of the tool in the direction moving away from the surfaces of the part is generated, paragraph [0012] and [0059]).

Regarding claim 5, Nelaturi further teaches the maximum machinable volume is represented in three dimensions (Nelaturi teaches three-dimensional planning space for removal volume, paragraph [0054] and [0062]).

Regarding claims 11-15, Nelaturi, Xavier and Anderson together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claim 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi in view of Xavier and Anderson as applied to claims 1-5 and 11-15 above, further in view of Shalton US 20060184655 A12.

Regarding claim 6, Xavier further teaches a search frontier comprised of the successive states (Xavier teaches successive states which is the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other, col 6 lines 35-42).
The combination of Nelaturi, Xavier and Anderson does not explicitly further teach an upper limit is imposed on a size of a search frontier. 
Shalton teaches an upper limit is imposed on a size of a search frontier (Search engine limiting the amount of hits with an upper bound, paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Nelaturi (directed to a search algorithm making decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children) to incorporate the teachings of Shalton (directed to an upper bound of the amount of search hits) and arrived at a system wherein an upper limit is imposed on a size of a search frontier comprised of decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children (successive states are actions that satisfy a cost constraint function). One of ordinary skill in the art would have been motivated to make such a combination because commonly well-known popular search engines typically limit the list of results due to faster processing since the upper bound limits the computer from processing the entire query, (Shalton paragraph [0091]).

Regarding claim 7, Shalton further teaches wherein the upper limit is 1000 (Limiting the number of search hits with upper bound of 1000, paragraph [0091]). 

Regarding claims 16-17, Nelaturi, Xavier, Anderson and Shalton together teach the claimed system. Therefore, they teach the method steps for implementing the system.


Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi in view of Xavier and Anderson as applied to claims 1-5 and 11-15 above, further in view of Zhang CN 104144036 A3.

Regarding claim 8, the combination of Nelaturi, Xavier and Anderson does not explicitly further teach running a greedy search algorithm to establish the upper limit.
Zhang teaches running a greedy search algorithm to establish the upper limit (GS (greedy search) algorithm, the GS algorithm maximizes a capacity upper bound, paragraph [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Nelaturi to incorporate the teachings of Zhang (directed to using greedy algorithm to maximize a capacity upper bound) and arrived at a system that runs a greedy algorithm to establish an upper limit. One of ordinary skill in the art would have been motivated to make such a combination because the greedy algorithm is well known method for selection algorithm which simplifies the design of the system, (Zhang paragraphs [0002]-[0005]).

Regarding claim 18, Nelaturi, Xavier, Anderson and Zhang together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claim 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi in view of Xavier and Anderson as applied to claims 1-5 and 11-15 above, further in view of Leighton “Faster Optimal and Suboptimal Hierarchical Search”4.

Regarding claim 9, Xavier further teaches navigating through the hierarchically structured search space (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH))
The combination of Nelaturi, Xavier and Anderson does not explicitly further teach the search is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm.
Leighton teaches the search is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm (Using conventional searching algorithms such as greedy algorithm and weighted A* for hierarchical searching, page 5 paragraph 3 and table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Nelaturi to incorporate the teachings of Leighton (directed to using convention greedy algorithm and weighted A* for hierarchical searching) and arrived at a system that uses greedy algorithm and weighted A* algorithm to navigate through the hierarchically-structured search space. One of ordinary skill in the art would have been motivated to make such a combination because greedy algorithm and weighted A* algorithm are both conventional algorithms used for optimal hierarchical searching, (Leighton page 2 paragraph 1).

Regarding claim 10, Xavier further teaches navigating through the hierarchically structured search space is performed (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH)).
Leighton further teaches using a weighted A* algorithm (Using weighted A* algorithm for hierarchical search for every node, page 2 paragraphs 1-2).

Regarding claims 19-20, Nelaturi, Xavier, Anderson and Leighton together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blarigan “Automated Estimation of Time and Cost For Determining Optimal Machining Plans” 2012 teaches heuristic based on time and cost for machining plans.
Fu “A Graph Grammar Based Approach to Automated Manufacturing Planning” 2012 teaches geometric reasoning and searching hierarchical space guided by heuristic.
Hamada JP 2003245843 A teaches space search tree with cost function of minimum machining path length.
Petersen US 20130013110 A1 selecting best orientation combination from collision free orientations guided by heuristic based on aggregated and individual costs.
Tucker US 20150294500 A1 searching hierarchical space using hybrid volume tree.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nelaturi and Xavier are the prior arts of record
        2 Shalton is the prior art of record
        3 Zhang is the prior art of record
        4 Leighton is the prior art of record